Exhibit 10.2
 
SEVERANCE AGREEMENT


 
THIS SEVERANCE AGREEMENT (“Agreement”) is executed as of August 3, 2010, by and
between Merlin Bingham (“Bingham”) and Metalline Mining Company (the
“Company”).  The Company and Mr. Bingham are referred to jointly herein as “the
Parties.”
 
WHEREAS, effective January 1, 2007, the Company and Bingham entered into an
Executive Employment Agreement which set forth the terms upon which Bingham
served as the Company’s Chief Executive Officer and President (the “Employment
Agreement”).
 
WHEREAS, the Parties wish to terminate the Employment Agreement in accordance
with the provisions set forth below.
 
NOW THEREFORE, in consideration of the following covenants and promises and for
other valuable consideration as described below, the Parties hereby agree as
follows:
 
1.       Resignation and Termination of the Employment Agreement.
 
a.     The Parties hereby agree that effective July 1, 2010, the Employment
Agreement was terminated and was of no further force or effect except for the
obligation of the Company to pay severance benefits as provided in the
Employment Agreement.  The Parties agree that upon payment of the consideration
described in Section 2 below, Bingham is not due any other compensation under
the Employment Agreement.


b.     The Parties acknowledge that Bingham will continue to serve as a member
of the Company’s Board of Directors until the next election of the Board of
Directors is held, unless Bingham, in his sole discretion, elects to resign from
the Board.
 
 
2.      Consideration.
 
a.  In consideration for the performance of Bingham’s obligations under this
Agreement and in connection with the termination of the Employment Agreement and
the Company’s obligation to pay severance benefits under Section 5.4 therein,
the Company will pay Bingham a gross severance payment of $349,916.61 (to be
paid net of taxes) payable as follows:  (i) gross $20,583.33, which Bingham
acknowledges he received (net of taxes) in July 2010; and (ii) $349,916.61, net
of taxes being $230,069.67, payable in a lump sum within five business days of
the Effective Date.  If not timely paid, the lump sum payment will accrue
interest at the rate of 8% per annum until paid in full, but such payment of
interest shall not cure the Company’s default of failure to timely pay the
severance payment.
 
b.  Each party agrees to make all of its respective necessary and usual reports
to the Internal Revenue Service, state taxing authorities and any similar
agencies and to perform all withholdings normally applicable to the types and
amounts of payments and other consideration Bingham is to receive as a result of
this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.  Company Property; Non-Disparagement; Non-Compete.
 
a.  Bingham agrees that at such time as he is no longer serving on the Board of
Directors, he shall return all property of, and information pertaining to, the
Company then in his possession and control.  Notwithstanding the foregoing, the
Parties have agreed that upon the execution of this Agreement, Bingham will take
ownership of the Company laptop computer in his possession.
 
b.  Except as may be required by law, Bingham covenants and agrees not to
disparage the Company or its officers and directors in any way.
 
c.  Bingham covenants and agrees that he will not:  (i) acquire, directly or
indirectly, any present or future interest in any permits, exploration or mining
interests or property, within ten kilometers of the external boundaries of the
any mining claims, mineral interests, or properties currently owned by the
Company, or to which it has the rights to acquire (“Area of Interest”); or (ii)
become employed or engaged (as a consultant or otherwise) by any business
operation engaged in mineral exploration activities within the Area of
Interest.  Nothing in this paragraph shall preclude Bingham from investing in
any entity in which Bingham does not own more than a 10% ownership share.
 
d.  Except as may be required by law or legal process, Bingham covenants and
agrees to maintain in strict confidence and not copy, disclose or transfer to
any other party any data, records, reports, assay results, geological,
geochemical, geophysical and title data, records, drill hole logs, calculations,
opinions, maps, charts, samples, documents, instruments and all other
information in any form, pertaining to the any property the Company currently
owns, or has the rights to acquire, or pertaining to any mining claims, mineral
interests or properties owned by the Company.
 
e.  Violation of the covenants in subparagraphs (b)-(d) will entitle the Company
to a preliminary restraining order and injunction restraining Bingham from
violating its provisions.  Nothing in this Agreement shall be construed to
prohibit the Company from pursuing any other available remedies for such breach
or threatened breach, including the recovery of damages from Bingham.
 
4.  General Release by Bingham.
 
a.  In consideration for the payment of the consideration described herein
Bingham, for himself, for his heirs, beneficiaries, successors, assigns, agents,
employees, executors, administrators, and representatives, and for anyone who
has or obtains rights or claims from his, forever releases and discharges the
Company, and each of the Company’s affiliates, directors, officers, successors,
assigns, agents, employees, accountants, attorneys, and representatives from any
and all claims and causes of action arising before the Effective Date of this
Agreement (as defined below), whether known or unknown and including, but not
limited to, all claims arising out of Bingham’s employment with, and service in
all capacities for, the Company or arising out of any act or omission of the
Company or any of its officers and directors;  provided, however, Bingham’s
release does not include a release for any liability or obligation arising under
this Agreement.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
To the extent permitted by law, Bingham specifically releases the Company from
all claims arising under or in connection with the following federal and state
laws, as amended, and all related regulations, the: Age Discrimination in
Employment Act of 1967; Americans with Disabilities Act of 1990; Title VII of
the Civil Rights Act of 1964; Civil Rights Act of 1991; Civil Rights Acts of
1866 and 1871; Equal Pay Act of 1963; Family and Medical Leave Act of 1993;
National Labor Relations Act; Occupation Safety and Health Act of 1970; Older
Workers Benefit Protection Act of 1990; Pregnancy Disability Act of 1978; the
Rehabilitation Act of 1973; Executive Order 11246; Consolidated Omnibus Budget
Reconciliation Act of 1985; Idaho employment practice statutes and the all
statutes and/or regulations enacted pursuant to Title 44 of the Idaho Revised
statues and under the common law of the State of Idaho for compensation,
damages, tort, breach of express or implied employment contract, discrimination,
harassment, sexual harassment, wrongful discharge, infliction of emotional
distress, defamation and for any other damages or injuries incurred on the job,
in relation to Bingham’s employment or incurred as a result of loss of
employment.  Nothing in this paragraph shall be construed to preclude Bingham’s
receipt of any unemployment insurance benefits to which he may be entitled under
applicable law.


b.  Bingham recognizes and agrees that under the terms and provisions of this
Agreement he is releasing and waiving rights he may have to pursue any claims
against the Company arising under the Age Discrimination in Employment Act, 29
U.S.C. §§ 621 et. seq. (the “ADEA”).  In connection with this waiver of those
rights, Bingham acknowledges the following:
 
(i)           Bingham has the right to a 45 day period to review this Agreement,
and to the extent that such period has not fully elapsed as of the Effective
Date, he waives the remainder of that period.


(ii)          Prior to executing this Agreement Bingham has been advised that he
has the right to consult with an attorney before executing this Agreement, and
has done so to the extent he deemed necessary or appropriate.


(iii)         Bingham has read this Agreement, understands all of its terms, and
he KNOWINGLY AND VOLUNTARILY and with full knowledge of its significance and the
consequences thereof, entered into this Agreement.


(iv)         Bingham has seven days following the execution of this Agreement to
revoke the Agreement, and the Agreement will not become effective or enforceable
until the seven day period has lapsed.  To revoke the Agreement within seven
days of its execution Bingham must advise the Company in writing of his election
to revoke the Agreement.
 
(v)          This Agreement is intended by the Parties to comply with the terms
of the Older Workers Benefit Protection Act of 1990 and all amendments thereto.
 
 
 
 
 

--------------------------------------------------------------------------------

 
5.  Entire Agreement; Amendment; Enforceability; Interpretation.  This Agreement
expresses the Parties’ entire understanding about its subject matter and
contains the only agreements, promises or understandings on which the Parties
are relying in performing the duties this Agreement describes.  There are no
oral agreements or promises between Bingham and the Company except as set forth
herein.  This Agreement may only be amended, changed or waived through a written
document signed by both Parties.  This Agreement is enforceable by and against
each Party and anyone else who has or who obtains rights under this Agreement
from either Party.  This Agreement will be interpreted and enforced under
Colorado law.  No part of this Agreement should be construed against either
Party on the basis of authorship.  Any unenforceable provision of this Agreement
will be modified to the extent necessary to make it enforceable or, if that is
not possible, will be severed from this Agreement, and the remainder of this
Agreement will be enforced to the fullest extent possible.  Any claims arising
under this Agreement shall be subject to binding arbitration pursuant to the
rules of the Uniform Arbitration Act as enacted in the State of Colorado, with
one arbitrator to be selected from the Judicial Arbiter Group, as agreed upon by
both Parties, or in the absence of mutual agreement, by JAG.  The site of
arbitration shall be exclusively Denver, Colorado.
 
6.  Signatory’s Authority; All Necessary Consents.  Each Party expressly
represents that such Party does not require any third party’s consent to enter
into this Agreement, including the consent of any spouse, insurer, assignee,
licensee, secured lender, or regulatory agency.
 
7.  No Admission.  This Agreement, and compliance with this Agreement, shall not
be construed as an admission of liability on the part of the Company, such
liability being hereby expressly denied.  Bingham hereby represents that he has
neither filed nor caused to be filed any pending charges, suits, claims,
grievances or other action (hereinafter referred to as “Claims”) which in any
way arise from or relate to Bingham’s employment and service in all capacities
to the Company.  Bingham further represents that he has not directly or
indirectly assigned any claim related to Bingham’s employment and service in all
capacities to the Company or released hereby to any other person.
 
8.  Attorneys’ Fees.  Each of the Parties shall be responsible to pay his or its
respective attorneys’ fees incurred in connection with the negotiation and
drafting of this Agreement; provided, however, that the Company will pay Doug
Koff, Esq., Denver, Colorado, Bingham’s counsel in connection with this
Agreement, $1,500 towards his fee for legal services incurred by Bingham in
connection with the negotiation of this Agreement. In the event of any action by
any Party hereto to enforce this Agreement, or any other agreement delivered
pursuant hereto, the prevailing Party shall be entitled to recover reasonable
attorneys’ fees and costs.
 
9.  No Reliance.  The Parties warrant to each other that in agreeing to the
terms of this Agreement, they have not relied in any way upon any
representations or statements of the other Party regarding the subject matter
hereof for the basis or effect of this Agreement other than those
representations or statements contained herein.  Each Party represents that in
entering into this Agreement and completing the transactions hereunder, he or it
has done so after completing such investigation as he or it has determined to be
necessary or appropriate in the circumstances, and after having consulted with
and taken advice from such Party’s legal, financial, tax, investment, and other
advisors to the extent such Party has determined such consultation to be
necessary or appropriate in the circumstances.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
10.  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Facsimile and pdf signatures shall be treated as
original signatures for all purposes.
 
11.  Survival.  The Parties agree that the obligations, representations and
warranties contained herein shall indefinitely survive the execution of this
Agreement, the delivery of all documents hereunder.
 
12.  Further Assurances.  The Parties shall execute and deliver after the date
hereof, without additional consideration, such further assurances, instruments
and documents, and to take such further actions, as may be reasonably requested
in order to fulfill the intent of this Agreement and the transactions
contemplated hereby.
 
13.  Effective Date.  The Effective Date of this Agreement shall be as of the
lapse of the seven day revocation period set forth in Section 4(b) hereof.
 
14.  Release by Company.  In consideration for the agreements contained herein,
the Company, for itself, its successors and assigns, and for anyone who has or
obtains rights or claims from the Company, forever releases and discharges
Bingham and his heirs, beneficiaries, successors and assigns, from any and all
claims and causes of action arising before the Effective Date of this Agreement
(as defined below), whether known or unknown and including, but not limited to,
all claims arising out of Bingham’s employment with, and service in all
capacities for, the Company or arising out of any act or omission of
Bingham;  provided, however, the Company’s release does not include a release
for any liability or obligation arising under this Agreement.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first mentioned above.
 

  METALLINE MINING COMPANY          
 
By:
/s/ Greg Hahn       Greg Hahn       Title: President                       /s/
Merlin Bingham      
Merlin Bingham, Individually
 

 
 
 
 
 

 
 
 
 

--------------------------------------------------------------------------------

 